Citation Nr: 1134160	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  09-09 226	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania
 

THE ISSUES
 
1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left ear hearing loss disability.
 
2.  Entitlement to service connection for a left ear hearing loss disability.
 
3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a skin disability, to include basal and squamous cell carcinomas.
 
4.  Entitlement to service connection for a skin disability, to include basal and squamous cell carcinomas.
 
5.  Entitlement to a compensable evaluation for bilateral hearing loss. 
 
 

REPRESENTATION
 
Appellant represented by: The American Legion


WITNESSES AT HEARING ON APPEAL
 
Veteran and spouse
 
 
ATTORNEY FOR THE BOARD
 
A. P. Simpson, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from January 1967 to November 1968.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.
 
The issues of entitlement to service connection for a skin disability, to include basal and squamous cell carcinomas, and (2) a compensable evaluation for a bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 
 

FINDINGS OF FACT
 
1.  In the absence of a timely perfected appeal, the September 2005 rating decision, which denied entitlement to service connection for a left ear hearing loss disability, is final.  
 
2.  The evidence submitted since the September 2005 rating decision, by itself, or when considered with the previous evidence of record, raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left ear hearing loss disability.  
 
3.  There is competent evidence that a left ear hearing loss disability was incurred due to in-service noise exposure.  
 
4.  In the absence of a timely perfected appeal, the September 2005 rating decision, which denied entitlement to service connection for basal and squamous cell carcinomas, is final.  
 
5.  The evidence submitted since the September 2005 rating decision, by itself, or when considered with the previous evidence of record, raises a reasonable possibility of substantiating the claim of entitlement to service connection for a skin disability, to include basal and squamous cell carcinomas.
 
 
CONCLUSIONS OF LAW
 
1  The September 2005 rating decision denying entitlement to service connection for a left ear hearing loss disability is final.  New and material evidence sufficient to reopen the claim has been submitted.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).
 
2.  A left ear hearing loss disability was incurred in service.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).
 
3.  The September 2005 rating decision denying entitlement to service connection for basal and squamous cell carcinomas is final.  New and material evidence sufficient to reopen the claim has been submitted.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
I.  Veterans Claims Assistance Act (VCAA)
 
Given the fact that the Board is reopening the claim of entitlement to service connection for a left ear hearing loss disability and granting entitlement to service connection for that disorder; and reopening the claim of entitlement to service connection for a skin disability and remanding the reopened claim for further development, it is not necessary at this time to review whether VA has fully complied with the VCAA.  As to the claim of entitlement to service connection for left ear hearing loss, that claim is being granted in full.  Thus, the Veteran cannot be prejudiced if VA did not meet the VCAA requirements.  As to the claim involving a skin disorder, the purpose of the remand will be to comply with the VCAA.
 
II.  Analysis
 
A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2010).  If a claim has been previously denied and that decision is final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.
 
VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).
 
New evidence means existing evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  
 
Left ear hearing loss 
 
At the time of the September 2005 rating decision which denied entitlement to service connection for left ear hearing loss, the evidence of record consisted of service treatment records, VA medical records, private medical records, and the appellant's contentions.  The evidence showed that while the Veteran had some left ear hearing loss, he did not have a left ear hearing loss disability as that term is defined by VA regulation at 38 C.F.R. § 3.385.  There was also a medical opinion attributing the hearing loss to in-service noise exposure.  However, without evidence of a current left ear hearing loss disability, entitlement to service connection could not be granted.  There is no evidence the appellant appealed the September 2005 rating decision.  Thus, that rating decision is final.  38 U.S.C.A. § 7105.
 
In January 2008, the Veteran submitted an application to reopen the claim of entitlement to service connection for left ear hearing loss.  He underwent a VA audiological evaluation in May 2008, which showed that he now had a left ear hearing loss disability as defined by VA regulation under 38 C.F.R. § 3.385.  
 
Previously, there was no competent evidence of a left ear hearing loss disability.  The fact that the Veteran now has a left ear hearing loss disability relates to unestablished fact necessary to substantiate the claim.  Thus, the evidence is considered new and material, and the claim is reopened.  
 
At the time of September 2005 rating decision, the Veteran had provided a September 2004 medical opinion from Dr. DAF, who attributed the onset of a high frequency hearing loss to in-service noise exposure.  While that opinion was provided prior to the Veteran's left ear hearing loss meeting the criteria for a hearing loss under 38 C.F.R. § 3.385, that opinion still applies to the left ear hearing loss.  The Veteran had some hearing loss back in 2004, when the opinion was provided, but that hearing loss did not reach a "disability" for VA purposes.  A medical professional attributed high frequency hearing loss to in-service noise exposure.  Given that fact, the appellant's service as in the artillery, and the appellant's postservice occupation in a relatively low noise environment, the Board will resolve reasonable doubt in the Veteran's favor.  Hence, entitlement to service connection for a left ear hearing loss is granted. 
 
Skin disability, to include basal and squamous cell carcinomas
 
At the time of the September 2005 rating decision, which denied entitlement to service connection for basal and squamous cell carcinomas, the evidence of record consisted of service treatment records, VA medical records, private medical records, and the appellant's contentions.  The evidence showed that the Veteran had been diagnosed with basal and squamous cell carcinomas in approximately 2001.  In a September 2004 private medical opinion, Dr. DB stated that the diagnoses of basal and squamous cell carcinomas were as likely as not due one year of Agent Orange exposure.  The RO denied the claim finding that the appellant's skin disorder was not demonstrated while on active duty, and was not subject to the presumptions provided at 38 C.F.R. § 3.307 and 3.309.  The Veteran did not appeal that rating decision, and hence, it is final.  38 U.S.C.A. § 7105.
 
In January 2008, the Veteran submitted an application to reopen the claim of entitlement to service connection for a skin disability, to include basal cell and squamous cell carcinomas.  He has submitted a June 2011 private medical opinion from Dr. LP, who stated that it is possible that the Veteran's sun exposure while in Vietnam could be a contributing factor to these skin cancers.  
 
Previously, while there was competent evidence of a nexus between the diagnoses of basal and squamous cell carcinomas and Agent Orange exposure, there was no competent evidence of a nexus between the diagnoses of basal and squamous cell carcinomas and any in-service sun exposure.  The fact that the Veteran has provided medical evidence of a nexus to service relates to unestablished facts necessary to substantiate the claim.  Thus, the evidence is considered new and material, and the claim is reopened.  
 
 
ORDER
 
New and material evidence having been submitted, the claim for entitlement to service connection for a left ear hearing loss is reopened.  
 
Entitlement to service connection for a left ear hearing loss is granted.
 
New and material evidence having been submitted, the claim for entitlement to service connection for a skin disability, to include squamous cell and basal cell carcinomas, is reopened.   
 
 
REMAND
 
Because the Board has granted entitlement to service connection for a left ear hearing loss disability, it must remand the now modified claim of entitlement to a compensable evaluation for a bilateral hearing loss. See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  Given that the last hearing test was conducted in May 2008, the Board will order a current VA examination to determine the current severity of any hearing loss affecting both ears.
 
As to the claim for entitlement to service connection for a skin disability, the Board finds that a VA examination and medical opinion are warranted.  
 
Accordingly, the case is REMANDED for the following action:
 
1.  The RO/AMC should ask the Veteran what treatment he has received for his skin disability since 2003 and to provide VA with permission to obtain these records, to include all records from Lawrence Paolini, D.O.  The RO/AMC should assist the Veteran with obtaining any other relevant records the Veteran identifies.  The Veteran may also submit any private medical records himself.  The Veteran is also informed that he may wish to secure supplemental opinions from Dr. Paolini and Dr. DB because neither physician offered any rationale for the opinions that they offered on his behalf.  
 
2.  Thereafter, the RO/AMC must schedule the Veteran for a skin examination, to be conducted by a dermatologist, to determine the nature and etiology of a skin disorder, to include basal and squamous cell carcinomas.  All indicated tests must be accomplished.  The claims folder and a copy of this REMAND must be made available to the examiner.  The examiner is informed of the following facts (the records discussed below are tabbed in the claims folder on the left side with the month and year of the record):
 
* The Veteran served on active duty from January 1967 to November 1968, to include service in Vietnam for approximately 11 months and 23 days.  His duties in Vietnam most likely kept him in the outdoors most of each day.

* The service treatment records show that clinical evaluation of the skin in June 1965, February 1967, and November 1968 was normal.  See Reports of Medical Examination.  In a Report of Medical History completed by the Veteran in November 1968, he denied ever having or having then "skin diseases."  

* A December 1974 postservice medical examination the appellant had mild ichthyosis on his lower extremities.

* A March 1977 Report of Medical Examination shows that the examiner wrote that the Veteran had ichthyosis, but did not indicate the location.

* A March 1978 Occupational Medicine Program Examination Summary shows that the examiner wrote the Veteran had generalized ichthyosis.

* A May 1980 Occupational Medicine Program Examination Summary shows that the examiner wrote the Veteran had generalized ichthyosis and noted he was taking Vitamin E regularly

* A March 1981 Report of Medical Examination shows that the examiner wrote that the Veteran had generalized ichthyosis, but did not indicate the location.

* A January 1982 Occupational Medicine Program Examination Summary shows that the examiner wrote the Veteran had generalized ichthyosis.

* A December 1982 Report of Medical Examination shows that the examiner wrote that the Veteran had ichthyosis, but did not indicate the location.

* A November 1984 Report of Medical Examination did not diagnose ichthyosis.

* An October 1985 Occupational Medicine Program Examination Summary shows that the examiner diagnosed ichthyosis.  She wrote that the Veteran's skin was very dry especially on the lower arms and lower legs with "considerable scaling around the heels and lower leg."  She stated there was a small papulosquamous approximately one-half inch in diameter on the anterior aspect of the left leg, which was slightly pink in color.

* An April 1993 private medical record from Dr. MC shows that the examiner noted the Veteran had had trouble with actinic keratoses in the past and found he had moderate diffuse actinic changes and fairly extensive dry skin on the arms, legs, and trunk.  Dr. MC noted that the Veteran had scaly macules over the left ear, on the dorsal of the arms and hands and a couple on the upper back and chest.  

* A May 1997 private medical record shows that the Veteran was diagnosed with superficial basal cell carcinoma on the chest and actinic keratoses.  

* A June 2001 private medical record shows the Veteran reported that he had a positive history of working as a lifeguard during which time he did not use sunscreen.  The appellant also reported that his grandmother had had skin cancer.  The Veteran was diagnosed with a basal cell carcinoma in the right upper back and right medial scapula.  

* In December 2001, the Veteran was diagnosed with multcentric basal cell carcinoma on the left posterior temple.  

* In February 2002, the Veteran was diagnosed with a basal cell carcinoma on the left proximal anterior thigh.

* In August 2002, the Veteran was diagnosed with atypical squamous cell proliferation on the right dorsal mid forearm, basal cell carcinoma on the left mid antihelix, and multicentric basal cell carcinoma of the left mid anterior thigh.  

* In a September 2004 letter from Dr. DB, she stated that basal and squamous cell carcinomas were "as likely as not caused by a one[-]year exposure to Agent Orange.

* The Secretary of VA has determined based on research conducted by the National Academy of Sciences that squamous and basal cell carcinomas are not related to in-service herbicide exposure.  See Health Effects Not Associated With Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540 - 32,553 (Jun. 8, 2010),

* In a June 2011 letter from LP, DO, noted the Veteran had a history of squamous and basal cell carcinomas and stated that it was possible that the Veteran's sun exposure while in Vietnam "could be a contributing factor these skin cancers."

* The Board has requested that the Veteran provide VA permission to obtain the treatment records from Dr. LP, as he stated in the June 2011 letter that he is the Veteran's current dermatologist.  Please review any records from this provider.

While the Board has laid out some of the relevant facts, it requests that you review the entire claims folder.  
 
Following the examination and the review of the claims folder the physician is to opine whether it is at least as likely as not, i.e., is there a 50/50 probability, that the Veteran has a current skin disability that related to service, to include due to in-service sun exposure.  A complete rationale for any opinion offered must be provided, which is based upon medical principles and evidence in the claims file.
    
In preparing the medical opinion, the examining dermatologist must note the following 

* "It is due to" means 100 percent assurance of relationship. 

* "It is at least as likely as not" means 50 percent or more. 

* "It is not at least as likely as not" means less than a 50 percent chance. 

* "It is not due to" means 100 percent assurance of non relationship.
 
If the examiner is unable to provide an opinion, that fact must be stated and the reasons why an opinion cannot be provided must be explained.  That is, the examining physician must specifically explain why the causation of any diagnosed skin disability is unknowable. 
 
3.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  
 
4.  After the development requested is completed, the RO/AMC should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.
 
5.  Thereafter, the RO/AMC should readjudicate the claim of entitlement to service connection for a skin disability, to include basal and squamous cell carcinomas; and the issue of entitlement to a compensable rating for bilateral hearing loss.  If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 


__________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


